  Case 18-10997      Doc 27    Filed 02/08/19 Entered 02/08/19 17:42:55           Desc Main
                                 Document     Page 1 of 2


                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

In re:                                    Chapter 7

Cecil Payne,                              Bankruptcy No. 18-10997

                   Debtor.                Honorable Pamela S. Hollis



                      TRUSTEE’S CERTIFICATE OF SERVICE FOR
                        NOTICE OF TRUSTEE’S FINAL REPORT

    I, Zane L. Zielinski, caused a copy of the foregoing Notice of Trustee’s Final Report and
Applications for Compensation (Docket #26) to be served electronically through the Court’s
Electronic Notice for Registrants on all persons identified as Registrants on the Service List
below and by U.S. mail on the creditors at the address shown below on February 8, 2019.

Dated: February 8, 2019                      Zane L. Zielinski, not individually but as the
                                             chapter 7 trustee of the bankruptcy estate of Cecil
                                             Payne,

                                             By: /s/ Zane L. Zielinski
                                             Bankruptcy Trustee

Zane L. Zielinski (6278776)
THE LAW OFFICE OF
     ZANE L. ZIELINSKI, P.C.
6336 North Cicero Avenue, Suite 201
Chicago, Illinois 60646
d. 773-877-3191
f. 815-846-8516
e. trustee@zanezielinski.com
  Case 18-10997         Doc 27    Filed 02/08/19 Entered 02/08/19 17:42:55              Desc Main
                                    Document     Page 2 of 2




Mailing Information for Case 18-10997


Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

       James M Joyce jjoyce@attorneymm.com
       Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
       Roman Sukley USTPRegion11.es.ecf@usdoj.gov,
        roman.l.sukley@usdoj.gov;cameron.g.gulden@usdoj.gov

        Manuel Service List


 Discover Bank                                         Credit First Na
 Discover Products Inc                                 Po Box 818011
 Po Box 3025                                           Cleveland, Oh 44181
 New Albany, Oh 43054-3025
                                                       Pyod, Llc Its Successors And Assigns As Assignee
 American Express National Bank                        Of Citibank, N.A.
 C/O Becket And Lee Llp                                Resurgent Capital Services
 Po Box 3001                                           Po Box 19008
 Malvern Pa 19355-0701                                 Greenville, Sc 29602

 Capital One Bank (Usa), N.A.                          U.S. Department Of Education
 Po Box 71083                                          C/O Fedloan Servicing
 Charlotte, Nc 28272-1083                              P.O. Box 69184
                                                       Harrisburg, Pa 17106-9184
 Consumers Credit Union
 1075 Tri State Pkwy Suite 850                         Cecil Payne
 Gurnee, Il 60031                                      3 E. OHLENDORF ROAD
                                                       STREAMWOOD, IL 60107
